Citation Nr: 0523975	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  97-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for left leg pain.

3.  Entitlement to service connection for left hip pain.

4.  Entitlement to an increased rating for the residuals of 
spontaneous thrombosis of the right axillary vein, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  

The Board notes that the veteran submitted correspondence in 
September 2004 stating that he wanted to file a disagreement 
with a decision with respect to his bilateral hearing loss.  
The most recent decision addressing the veteran's hearing 
loss, however, is the Board' October 2003 denial of 
entitlement to an increased rating.  Thus, the veteran's 
correspondence is not accepted as a notice of disagreement.  
Because this matter has not been addressed by the RO, it is 
referred to the RO for clarification and appropriate action.

The issues of entitlement to service connection for left leg 
and left hip pain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current back disability that 
was incurred in or aggravated by active service.

3.  The veteran's right upper extremity disability is 
characterized by evidence of intermittent edema, pain and 
weakness relieved by elevation of the extremity.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for low 
back pain have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Criteria for a rating higher than 10 percent for the 
residuals of spontaneous thrombosis of the right axillary 
vein have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code 7121 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in May 1996, 
long before the VCAA was enacted, and the VCAA notice was 
first given to the veteran in November 2001.  Fortunately, 
the Court acknowledged in Pelegrini that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in November 2001, 
July 2002, and November 2004.  Because the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
129 (2005).  In addition to the explicit VCAA notices, the 
veteran was advised in the rating decisions on appeal, the 
statements of the case, and the supplemental statements of 
the case as to the specific reasons why his particular claims 
were being denied and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
Section 3.159(b)(1) in the February 2001, July 2004 and April 
2005 statements of the case.  Thus, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before a Decision Review 
Officer at the RO in December 1997 and before the Board in 
March 2003.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  
Consequently, the Board finds that the record is ready for 
appellate review.


Service Connection

The veteran asserts that he injured his back when he fell 
during service, that the back injury was incurred at the same 
time that he injured his service-connected right arm.  In 
support of his claim, he submitted a notarized statement from 
a fellow serviceman who reported having knowledge of the 
veteran falling approximately thirty feet and injuring his 
back during service.  The gentleman did not purport to have 
any knowledge of the veteran's medical history since his 
discharge from service in 1978.

Service medical records include one complaint of back pain in 
May 1976 with a finding of mild back sprain.  The records 
surrounding the veteran's October 1977 spontaneous thrombosis 
of the right axillary vein specifically include the notation 
that there was no history of trauma.  The veteran underwent 
extensive medical evaluation for a medical discharge and upon 
separation examination in February 1978 he marked "no" for 
the presence of recurrent back pain.  He was not found to 
have a back disability upon discharge from service.

The veteran filed an application for VA compensation benefits 
promptly upon his discharge from service and underwent VA 
examination in September 1978.  He did not relate having a 
back problem at that time and was not found to have a back 
disability.  Upon VA examination in April 1996, the veteran 
complained of having low back pain for many years and 
specifically related having no history of injury to the back.  
At that time, the veteran stated that he had fallen on his 
right shoulder about six months prior to his experiencing the 
spontaneous thrombosis.

Treatment records and current examination reports include the 
veteran's statements that he fell approximately thirty feet 
and landed on his back during service.  He testified before 
the Board that he injured his back in a fall during service 
that caused his right arm disability and that he has had back 
pain ever since that fall.  The veteran also asserts that his 
treating VA physician opined that the veteran's current back 
disability is a result of the fall during service that caused 
his right arm disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The Board has carefully considered the evidence of record and 
notes the discrepancy in the veteran's rendition of events 
over the years.  Specifically, records contemporaneous to the 
inception of the right upper extremity disability reflect 
that the veteran did not injure himself in a fall or 
otherwise.  As late as 1996, the veteran advised medical 
personnel that he had no history of injury to his back.  In 
2002, he filed a claim of entitlement to service connection 
for back pain and began asserting that he had had back pain 
since an in-service fall that caused his right upper 
extremity disability.  

The Board fully acknowledges that the veteran complained of 
back pain on one instance during service and that a fellow 
serviceman attested to the fact that the veteran had fallen 
and injured his back during service.  An in-service complaint 
of minor back pain without a medical finding of chronic back 
disability upon discharge from service, however, does not 
support a finding that a current back disability is a result 
of one incident during service.  The Board notes that records 
for over twenty years following the veteran's discharge from 
service do not reflect evidence of a chronic back disability 
that began during service.  Although the veteran advised VA 
that his treating VA physician opined that current back 
problems are due to an in-service fall, the Board notes that 
it is not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  That said, 
the Board does not accept a medical opinion linking a current 
back disability to an in-service injury because the veteran 
has described to his current treating physician an injury so 
severe as to break a rib, a history of events that is not 
supported by the record.  Consequently, the Board finds that 
the veteran's current low back pain is not a result of an 
injury or disease experienced during his period of active 
service and his claim of entitlement to service connection 
for low back pain is denied.

Increased Rating

The veteran asserts that his right upper extremity disability 
causes functional impairment because of periodic swelling, 
constant pain, and easy fatigability.  Treatment records show 
occasional complaints of right arm pain with treatment for a 
chronic pain syndrome.  The veteran continues to work on a 
full-time basis performing office work and complains that 
typing and writing fatigue his right hand as he is right-
handed and performs most of his activities with that hand.  
He wears a sling to reduce swelling in his right hand.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

At the time the veteran filed his request for an increase in 
disability rating, criteria of 38 C.F.R. Section 4.104, 
Diagnostic Code 7121, allowed for the assignment of ratings 
for phlebitis or thrombophlebitis with obliteration of deep 
return circulation as follows:  10 percent for persistent 
swelling of the arm or forearm not increased in the dependent 
position; 30 percent for persistent swelling of the arm or 
forearm, increased in the dependent position with moderate 
discoloration, pigmentation or cyanosis.

Effective January 1998, rating criteria of Diagnostic Code 
7121 was altered to allow for the assignment of ratings for 
post-phlebitic syndrome of any etiology.  The pertinent 
portion of the current rating criteria is as follows:  10 
percent for intermittent edema of an extremity with symptoms 
relieved by elevation of the extremity or compression 
hosiery; 20 percent for persistent edema incompletely 
relieved by elevation of the extremity with or without 
beginning stasis pigmentation or eczema.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

A review of the record reveals that neither the old nor the 
new rating criteria are more favorable to the veteran and, as 
such, both have been applied.  Specifically, the veteran has 
undergone VA examinations in April 1996, May 1998, September 
1998, March 2001 and June 2004 and each time complained of 
pain and discomfort in the right upper extremity but has not 
been found to have any discoloration or evidence of 
persistent edema.  The only time the veteran was noted to 
have swelling in the right arm was in March 2001; the veteran 
was also found to have minimal limitation of motion in his 
elbow at that examination.  He was found to have a subtle 
weakness on the right side upon neurologic examination in May 
1998, but it was noted that he was very muscular with 
symmetric muscle tone in the upper extremities.  Upon 
examination in April 1996, the examiner noted that there was 
no evidence of pain with motion and no swelling in the right 
arm; in May 1998, the examiner opined that the veteran was 
not impaired by pain; and, in June 2004, there was no edema, 
no visible abnormality, and no color changes of the right 
arm.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for the 
residuals of spontaneous thrombosis of the right axillary 
vein is appropriate as the veteran's disability is 
characterized by evidence of intermittent edema, pain and 
weakness relieved by elevation of the extremity.  Because 
there is no suggestion in the medical evidence of persistent 
swelling, discoloration, pigmentation or cyanosis of the 
right arm, a higher evaluation cannot be assigned under 
either the old or the new rating criteria.  As such, an 
evaluation higher than 10 percent is denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right upper extremity 
disability and he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional circumstances under which 
to assign a rating higher than 10 percent for the veteran's 
right arm disability.  Specifically, the veteran has not 
required frequent periods of hospitalization for his 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue in the dominant arm has 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran and a higher rating is also denied on an extra-
schedular basis.


ORDER

Service connection for low back pain is denied.

A rating higher than 10 percent for the residuals of 
spontaneous thrombosis of the right axillary vein is denied.


REMAND

The veteran perfected his appeal of the RO's denial of 
entitlement to service connection for left leg and left hip 
pain with the filing of a VA Form 9, Appeal to Board of 
Veterans' Appeals, in June 2005.  On that form, the veteran 
indicated that he wanted a hearing before the Board to be 
held at his local office.  This hearing has not been 
scheduled and, as such, the claims for which the hearing was 
requested must be remanded so that the hearing may be 
scheduled.

Therefore, this matter is remanded for the following action:

Schedule the veteran for a hearing before 
the Board to be held at the local VA 
office.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


